Appeal by the plaintiff from a judgment dismissing the complaint entered upon the verdict of a jury after trial in the Supreme Court, Albany County, and from an order denying the plaintiff’s motion to set aside the verdict of the jury. The plaintiff had made a U-turn into the path of the defendant and had just come to a stop, when his ear was struck by the defendant’s ear. The question pre*735seated upon the trial was whether the defendant had had a reasonable opportunity to stop his ear before colliding with the plaintiff’s car. The questions of negligence and contributory negligence were properly submitted to the jury. The verdict was not against the weight of the evidence. Judgment and order unanimously affirmed, with costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.